COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JESSE VASQUEZ,                                  §               No. 08-17-00187-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                409th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                (TC# 20130D02392)

                                              §
                                            ORDER

       On March 22, 2018, the Court ordered the trial court to conduct a hearing to determine

whether a portion of the reporter’s record has been lost or destroyed. The trial court is required to

make several fact findings, and our order required the court to hold the hearing within thirty days.

The court currently has the matter set for a hearing on April 13, 2018 at 9:00 a.m. The State has

filed a motion requesting an extension of time for the trial court to conduct the hearing because

the investigation into the status of the reporter’s notes is ongoing and there remains a possibility

that the reporter’s notes exist. The State has also filed a motion to stay the hearing set for April

13, 2018. Appellant opposes both motions. The State’s motions are GRANTED.

       Therefore, the deadline for the trial court to conduct the hearing is extended to May 21,

2018. The trial court’s findings of fact and conclusions of law are due to be filed with the District

Clerk no later than June 5, 2018. The District Clerk shall prepare and forward a supplemental

                                                 1
clerk’s record containing the trial court’s orders and/or findings on or before June 20, 2018.

Further, the court reporter’s transcription of the hearing shall be prepared, certified and filed with

this Court on or before June 20, 2018.

       IT IS SO ORDERED this 12th day of April, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2